United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3771
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Delmar L. Hill,                         *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                                 Submitted: June 4, 1997
                                     Filed: June 9, 1997
                                   ___________

Before BOWMAN, WOLLMAN and BEAM, Circuit Judges.
                        ___________

PER CURIAM.

       This case is remanded to the district court with directions to make the ordered
restitution obligation joint and several with the similar obligation ordered in United
States v. Barry R. Moss, CR. 96-00010-001 (District of Nebraska).

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.